Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-5
                       Lower Tribunal No. 20-20098
                          ________________


                       Oscar A. Quintero, et al.,
                                 Appellants,

                                     vs.

                   Centerline Services, LLC, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Metschlaw, P.A., and Lawrence R. Metsch, for appellants.

     Law Offices of Victor T. Gutierrez, and Victor T. Gutierrez, for appellee.


Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See LaBella v. Food Fair, Inc., 406 So. 2d 1216, 1217 (Fla.

3d DCA 1981) (“Florida courts will not render, in the form of a declaratory

judgment, what amounts to an advisory opinion at the instance of parties

who show merely the possibility of legal injury on the basis of a hypothetical

‘state of facts which have not arisen’ and are only ‘contingent, uncertain,

[and] rest in the future.’” (quoting Williams v. Howard, 329 So. 2d 277, 283

(Fla. 1976))).




                                      2